PER CURIAM.
In this workers’ compensation case, appellant challenges the denial of his claim for a new handicap-equipped van. Contrary to appellant’s argument, in the absence of evidence of medical necessity accepted by the judge of compensation claims, no per se rule requires that a handicap-equipped van be provided to a claimant even though he has been rendered quadriplegic in a compensable accident. See §§ 440.13(2)(a), 440.13(5), Fla. Stat. (1989); see, e.g., Kraft Dairy Group v. Cohen, 645 So.2d 1072, 1077-78 (Fla. 1st DCA 1994); Aino’s Custom Slip Covers v. DeLucia, 533 So.2d 862, 865 (Fla. 1st DCA 1988).
AFFIRMED.
BOOTH, KAHN, JJ., concur, and BROWNING, J., concurs in part and dissents in part.